                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION                                            FILED
                                                                                       Scott L. Poff, Clerk
                                                                                    United States District Court

                                                                               By casbell at 12:56 pm, Mar 24, 2020

    SHAMPOIRE ORANGE,

                 Plaintiff,                                   CIVIL ACTION NO.: 6:19-cv-5

         v.

    SHAUN BARRICK; NATALIE HARRIS;
    MARK FOREMAN; KENNY THOMPSON;
    and ERIC THOMAS,

                 Defendants.


              MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Plaintiff filed this action, asserting claims under 42 U.S.C. § 1983. Doc. 21. 1 Plaintiff

requested and was ordered to file a Second Amended Complaint, which is now the operative

pleading in this case. Docs. 14, 18, 21. This matter is now before the Court for a frivolity

screening under 28 U.S.C. § 1915A. For the reasons stated below, I RECOMMEND the Court

DISMISS the following portions of Plaintiff’s Complaint:

        1.      Plaintiff’s equal protection claim; and

        2.      Plaintiff’s First Amendment retaliation claim.




1
        Plaintiff initially filed a Complaint on January 24, 2019. Doc. 1. On December 16, 2019, after
being granted leave to amend by this Court, doc. 18, Plaintiff filed his Second Amended Complaint, doc.
21. “As a general rule, an amended complaint supersedes and replaces the original complaint unless the
amendment specifically refers to or adopts the earlier pleading.” Varnes v. Local 91, Glass Bottle
Blowers Ass’n of U.S. & Can., 674 F.2d 1365, 1370 n.6 (11th Cir. 1982). Accordingly, this Court, in
conducting its review under § 1915A, will only consider the allegations of Plaintiff’s Second Amended
Complaint. See Schreane v. Middlebrooks, 522 F. App’x 845, 847 (11th Cir. 2013) (“The district court
did not err in considering [pro se prisoner’s] Amended Complaint to supersede his Initial Complaint.”).
        However, I FIND some of Plaintiff’s claims may proceed. Specifically, the Court directs

service, by separate Order, of Plaintiff’s Eighth Amendment claims of excessive force and cruel

and unusual punishment against Defendants Barrick, Foreman, Harris, Thompson, and Thomas.

                                     PLAINTIFF’S CLAIMS 2

        Plaintiff, who is presently confined at Coleman Medium in Coleman, Florida, brings this

lawsuit under 42 U.S.C. § 1983, alleging Defendants Barrick, Foreman, Harris, Thompson, and

Thomas 3 violated his equal protection rights, his Eighth Amendment rights, and his First

Amendment rights. Doc. 21 at 2–3. This action arises out of events that occurred on December

10, 2018, while Plaintiff was housed at the Bulloch County Jail. Id. at 4. On that date, Plaintiff

rejected Defendants Foreman and Harris’ attempts to move him from segregation into general

population, informing them he did not want to leave his segregation cell due to a knee injury and

because he feared for his safety in general population. Doc. 21-2 at 2. The officers, thereafter,

returned to Plaintiff’s cell with Defendants Thomas and Barrick and an order from Defendant

Captain Kenny Thompson to move Plaintiff to general population “by any means.” Doc. 21-1 at

3; Doc. 21-2 at 2. When Plaintiff again reiterated that he feared for his safety and had a knee

injury, Defendants Thomas and Foreman grabbed Plaintiff’s arms in an attempt to move him,

while Plaintiff held on to his bunk. Doc. 21-2 at 3. Defendant Barrick then shot Plaintiff in the

arm and leg with a taser. Id. at 2–3. Plaintiff alleges Defendant Foreman then threw Plaintiff to

the ground, placed his knee on Plaintiff’s back, and cuffed him. Id. at 3. Defendant Harris stood


2
        During frivolity review under 28 U.S.C. § 1915A, “[t]he complaint’s factual allegations must be
accepted as true.” Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).
3
         Plaintiff does not include Eric Thomas in the section of the Second Amended Complaint form
listing Defendants. Doc. 21 at 2–3. However, he does identify Mr. Thomas in other parts of the Second
Amended Complaint, id. at 4; doc. 21-2 at 2–3, and he does list Mr. Thomas as a Defendant in the caption
his handwritten supplement submitted with his Second Amended Complaint. Doc. 21 at 12.
Accordingly, the Court concludes Plaintiff intended to include Mr. Thomas as a Defendant in this lawsuit.


                                                   2
in the doorway of the cell during the incident. Id. at 2. Plaintiff was not seen by medical until

the next day, at which time he received pain medication and pills for swelling and infection from

the taser prongs. Id. at 3. He was also scheduled to see a doctor for his back pain. Id. Plaintiff

alleges he has suffered from anxiety attacks and depression since the incident. Id. at 4. He seeks

compensatory, punitive, and nominal damages for his injuries, to include both his physical

injuries and his mental and emotional injuries. Doc. 21 at 5. He is suing Defendants in their

individual capacities. Id. at 2–3.

                                     STANDARD OF REVIEW

        A federal court is required to conduct an initial screening of all prisoner complaints. 28

U.S.C. § 1915A(b). During the initial screening, the court must identify any cognizable claims

in the complaint. Id. Additionally, the court must dismiss the complaint (or any portion of the

complaint) that is frivolous, malicious, fails to state a claim upon which relief may be granted, or

which seeks monetary relief from a defendant who is immune from such relief.4 Id. In its

analysis, the Court will abide by the long-standing principle that the pleadings of unrepresented

parties are held to a less stringent standard than those drafted by attorneys and, therefore, must be

liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, Plaintiff’s

unrepresented status will not excuse mistakes regarding procedural rules. McNeil v. United

States, 508 U.S. 106, 113 (1993).

        A claim is frivolous under § 1915(e)(2)(B)(i) if it is “without arguable merit either in law

or fact.” Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002) (quoting Bilal v. Driver, 251

F.3d 1346, 1349 (11th Cir. 2001)). In order to state a claim upon which relief may be granted, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to relief that


4
       Similarly, the Court must also conduct an initial screening of any action in which the plaintiff is
proceeding in forma pauperis. 28 U.S.C. § 1915(a).


                                                     3
is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). To state a claim, a complaint must contain “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action will not”

suffice. Twombly, 550 U.S. at 555. At this stage, the Court accepts as true a plaintiff’s factual

allegations. Waldman v. Conway, 871 F.3d 1283, 1289 (11th Cir. 2017).

                                          DISCUSSION

I.     Plaintiff’s Equal Protection Claim

       In his Second Amended Complaint, Plaintiff makes a general allegation that Defendants

violated his equal protection rights. Doc. 21 at 3–4. “To establish an equal protection claim, a

prisoner must demonstrate that (1) he is similarly situated with other prisoners who received

more favorable treatment; and (2) his discriminatory treatment was based on some

constitutionally protected interest such as race.” Jones v. Ray, 279 F.3d 944, 946–47 (11th Cir.

2001) (quotation marks and citation omitted). When differential treatment does not affect a

fundamental right or single out a suspect class, it is subject only to rational basis review. See

Cook v. Wiley, 208 F.3d 1314, 1323 (11th Cir. 2000).

       In this case, Plaintiff fails to allege he received discriminatory treatment on the basis of

race or another constitutionally protected interest. Further, Plaintiff does not even allege he was

treated differently than other similarly situated prisoners. For these reasons, the Court finds that

Plaintiff’s Second Amended Complaint does not state a claim under the Equal Protection Clause.

See Twombly, 550 U.S. at 555 (requiring plaintiff to assert “more than labels and conclusions”).

Accordingly, I RECOMMEND the Court DISMISS Plaintiff’s equal protection claim.




                                                  4
II.    Plaintiff’s First Amendment Retaliation Claim

       Plaintiff also claims that Defendants “violated plaintiff[’s] rights against freedom of

speech retaliation.” Doc. 21 at 3. To prevail on a retaliation claim, Plaintiff must establish that:

         (1) his speech was constitutionally protected; (2) [he] suffered adverse action
         such that the [official’s] allegedly retaliatory conduct would likely deter a
         person of ordinary firmness from engaging in such speech; and (3) there is a
         causal relationship between the retaliatory action [the disciplinary punishment]
         and the protected speech [the grievance].

O’Bryant v. Finch, 637 F.3d 1207, 1212 (11th Cir. 2011) (quotation marks and citation omitted).

Here, it is unclear what, if any, speech Plaintiff contends is protected or which particular acts of

Defendants he deems to be retaliatory. The Court should not be left with the job of trying to

piece together the elements of Plaintiff’s claim. A complaint must contain “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not” suffice.

Twombly, 550 U.S. at 555. As Plaintiff has failed to outline the specific speech he contends is

protected or the particular actions he contends are retaliatory, the Court finds his Second

Amended Complaint fails to state a claim of First Amendment retaliation. Accordingly, I

RECOMMEND the Court DISMISS Plaintiff’s First Amendment retaliation claim.

                                          CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s equal

protection claim and his First Amendment retaliation claim against Defendants.

       Any party seeking to object to this Report and Recommendation shall file specific written

objections within 14 days of the date on which this Report and Recommendation is entered. See

28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b)(2). Any objections asserting that the Magistrate Judge

failed to address any contention raised in the Complaint must also be included. Failure to do so

will bar any later challenge or review of the factual findings or legal conclusions of the




                                                  5
Magistrate Judge. See 28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy

of the objections must be served upon all other parties to the action. The filing of objections is

not a proper vehicle through which to make new allegations or present additional evidence.

Furthermore, it is not necessary for a party to repeat legal arguments in objections. The parties

are advised that failure to timely file objections will result in the waiver of rights on appeal. 11th

Cir. R. 3-1; see Symonette v. V.A. Leasing Corp., 648 F. App’x 787, 790 (11th Cir. 2016);

Mitchell v. United States, 612 F. App’x 542, 545 (11th Cir. 2015).

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final

judgment entered by or at the direction of a District Judge.

       SO REPORTED and RECOMMENDED, this 24th day of March, 2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  6
